UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 30, 2010 Primus Guaranty, Ltd. (Exact name of registrant as specified in its charter) Bermuda (State or other jurisdiction of incorporation) 001-32307 98-0402357 (Commission File Number) (IRS Employer Identification Number) Clarendon House 2 Church Street Hamilton HM 11, Bermuda (Address of principal executive offices) Registrants telephone number, including area code: 441-296-0519 Not Applicable (Former Name or Former Address, if Changed since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. Shareholders Agreement On December 30, 2010, Primus Guaranty, Ltd., a Bermuda company (the  Company ), Merced Partners Limited Partnership, a Delaware limited partnership ( First MP ), Merced Partners III (Cayman), L.P., a Cayman exempted limited partnership ( Second MP  and together with First MP and any permitted transferees, the  Investors ) and EBF & Associates, L.P., a Delaware limited partnership and an affiliate of First MP and Second MP ( EBF ), entered into a Shareholders Agreement (the  Shareholders Agreement ). The Shareholders Agreement was entered into in connection with the sale by XL Insurance (Bermuda) Ltd, a Bermuda exempted company (the  Seller ), and the purchase by Investors (the  Share Purchase ) of 11,266,000 common shares of the Company (the  Acquired Shares ). The Shareholders Agreement provides that, among other things,upon the completion of the Share Purchase, the Investors will be entitled to designate two members (" Investor Designees ") to the Board of Directors of the Company (the  Board ), with the number of Investor Designees to be reduced if the Investors interest falls below specified thresholds. For as long as any members of the Board of the Company are also directors of the Board of Primus Financial Products, LLC, a subsidiary of the Company ("
